JS 44 (Rev. 06/17)

The JS 44 civil cover sheet and the information contained herein neither replace nor supp

CIVIL COVER SHEET

lement the filing and service of pleadings or other papers as required by law, except as

provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, 1s required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORAL)

 

(a) PLAINTIFFS

HITAKSHI LAHRANI,

(b) County of Residence of First Listed Plainuff
(EXCEPT IN US, PLAINTIFE CASES)

(c) Attorneys (firm Name, Address, and lelephone Number)

Gregory A. Owens, Esq, FLORIN GRAY BOUZAS OWENS, LLC,
16524 Pointe Village Drive, Ste. 100, Lutz, FL 33558
727-254-5255

NOTE:

 

DEFENDANTS
TRANSAMERICA FINANCIAL ADVISORS, INC.

Attorneys df Known)

County of Residence of First Listed Defendant

NUS. PLAINTINE CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED

 

Il. BASIS OF JURISDICTION (Hace an "Vin One Bex Only)

 

(hor Diversity Cases Only)

II. CITIZENSH IP OF PRINCIPAL PA RTIES (Place an “X" in One Box for Plainuji

and One Box for Defendany

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

J 1) US. Government 43 Federal Question PTF DEF PTF DEF
Plainviff (U8. Government Not a Party) Citizen of This State | © 1 Incorporated or Principal Place G4 a4
of Business In This State
O 2 US. Government 14 Diversity Citizen of Another State 2 J 2 Incorporated avd Principal Place V3 95
Defendant (indicate Citizenship of Pornes i ttem HD of Business In Another State
Citizen or Subject of a 3 1 3 Foreign Nation a6 16
Foreign Country
IV. NATURE OF SUIT (Pace an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions
{ CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES |
110 Insurance PERSONAL INJURY PERSONAL INJURY — ]7 625 Drug Related Seizure 11 422 Appeal 28 USC 158 (1 375 False Claims Act
120 Marine TF 310 Airplane 1 365 Personal Injury - of Property 21 USC 881 [T1423 Withdrawal GO 376 Qui Tam (31 USC
1 130 Miller Act O 315 Airplane Product Produet Liability 9 690 Other 28 USC 157 3729%a))
1 140 Negotiable Instrument Liability O 367 Health C 1 400 State Reapportionment
7 150 Recovery of Overpayment | 320 Assault. Libel & Pharmaceutical PROPERTY RIGHTS 1 410 Antitrust
& Enforcement of Judgment Slander Personal Injury M1 820 Copyrights 1 430 Banks and Banking
151 Medicare Act [1 330 Federal Employers’ Product Liability O 830 Patent GO 450 Commerce
J 182 Recovery of Defaulted Liability T 368 Asbestos Personal O 835 Patent - Abbreviated O 460 Deportation
Student Loans 7 340 Marine Injury Product New Drug Application J 470 Racketeer Influenced and
(Excludes Veterans) 1 345 Marine Product Liability 1 840 Trademark Corrupt Organizations
T 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY. 1 480 Consumer Credit
of Veteran's Benefits O 350 Motor Vehicle 370 Other Fraud 4 710 Fair Labor Standards O 861 HLA (1395tH 1 490 Cable/Sat TY
7 160 Stockholders’ Suits (1 355 Motor Vehicle 7 371 Truth in Lending Act 1 862 Black Lung (923) 1 850 Securities’Commodities’
7 190 Other Contract Product Liability J 380 Other Personal 1 720 Labor/Management 9 863 DIWC/DIWW (405(2) Exchange
J 195 Contract Product Liability | 360 Other Personal Property Damage Relutions 1 864 SSID Title XVI 1 890 Other Statutory Actions
TT 196 Franchise Injury (7 385 Property Damage 1 740 Railway Labor Act J 865 RSI (405(n)) J $91 Agricultural Acts
T 362 Personal Injury - Product Liability J 751 Fainily and Medical J 895 Environmental Matters
Medical Malpractice Leave Act 1 895 Freedom of Infonnation
[ REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS (| 790 Other Labor Litigation FEDERAL TAX SUITS Act
1 210 Land Condemnation ® 440 Other Civil Rights Habeas Corpus: 1 791 Employee Retirement 1 870 Taxes (U.S. Plaintiff 7 896 Arbitration
7 220 Foreclosure 1 441 Voting O 463 Alien Detainee Income Security Act or Defendant) 7 899 Administrative Procedure
1 230 Rent Lease & Ejectment S442 Employment 0 310 Motions to Vacate 871 IRS. Third Party AcUReview or Appeal of
1 240 Torts to Land 1 443 Housing! Sentence 26 USC 7609 Agency Decision
J 243 Tort Product Liability Accommodations 1 530 General 1 950 Constitutionality of
J 290 All Other Real Property (1 d4$ Amer, w/Disabilites - [01 535 Death Penalty IMMIGRATION State Statutes
Employment Other: O 462 Naturalization Application
1 446 Amer. w/Disabilities -] 540 Mandamus & Other 1 465 Other Immigration
Other C1 350 Civil Rights Actions
© 448 Education O $55 Prison Condition
1 $60 Civil Detainee -
Conditions of
Confinement
V. ORIGIN ¢Ptace an "Xm Une Box Only)
XI Original 12 Removed from JT 3 Remanded trom 4 Reinstated or 1 5 Transferred from T 6 Multidistriet 1&8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation -

VI. CAUSE OF ACTION

VIL REQUESTED IN

COMPLAINT:

 

C1 CHECK IF THIS IS A CLASS ACTION
UNDER RULE 23, F.R.Cv.P

VII. RELATED CASE(S)

DATE 2 Ie [20

IF ANY

FOR OFFICE USE ONLY

RECEIPT 4

(See tasiructions).

AMOUNT

   

JUDGE
SIGNATL

APPLYING IFP

(specity)

Cite the U.S. Civil Statute under which you are fling (De not cite jurisdictional statutes unless diversity):
Title Vil of the Civil Rights Act of 1964;
Brief description of cause:

National Origin Discrimination; Sex Discrimination; Breach of Contract/Unpaid Wages

DEMAND §

RN EL OSRECORD

JUDGE

Transter

Litigation -
Direct File

CHECK YES only if demanded in complaint

JURY DEMAND:

DOCKET NUMBER

MAG. JUDGE

Yes OINo
